Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 1 of 16




                       EXHIBIT A




                       EXHIBIT A
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 2 of 16
7/9/2021                                                     WebVoyage Record View 1




                             The Library has opened access to some reading rooms by appointment
                              only. More. Library buildings otherwise remain closed to the public.
                                                              More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = PA0002197434
  Search Results: Displaying 1 of 1 entries




                                                       Angel Has Fallen.

                     Type of Work: Motion Picture
      Registration Number / Date: PA0002197434 / 2019-08-26
                 Application Title: Angel Has Fallen.
                              Title: Angel Has Fallen.
                       Description: Videocassette (HDCAM) ; 1/2 in.
              Copyright Claimant: Fallen Productions, Inc. Address: 318 N. Carson St., #208, Carson City, NV,
                                     89701.
                  Date of Creation: 2019
               Date of Publication: 2019-08-21
       Nation of First Publication: United Kingdom
  Alternative Title on Application: Olympus Has Fallen 3
       Authorship on Application: Fallen Productions, Inc., employer for hire; Domicile: United States;
                                     Citizenship: United States. Authorship: entire motion picture.
            Previous Registration: 2017, PAu 3-917-080.
            Pre-existing Material: motion picture screenplay.
                    Basis of Claim: Cinematographic material including performance, production as a motion
                                     picture, editing and all audio visual elements including photography, dialogue
                                     music and special effects.
                               Names: Roman Waugh, Ric
                                      Fallen Productions, Inc.




                                             Save, Print and Email (Help Page)
                        Select Download Format Full Record             Format for Print/Save


https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0002197434&Search_Code=REGS&PID=A96FdeAFuR2HAhIDhCUS5thwZ&SEQ=2…   1/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 3 of 16
7/9/2021                                                     WebVoyage Record View 1

                        Enter your email address:                                                 Email




                                          Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0002197434&Search_Code=REGS&PID=A96FdeAFuR2HAhIDhCUS5thwZ&SEQ=2…   2/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 4 of 16
7/9/2021                                            https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi


  Type of Work:                Motion Picture

  Registration Number / Date:
                     PA0002197434 / 2019-08-26

  Application Title: Angel Has Fallen.

  Title:                       Angel Has Fallen.

  Description:                 Videocassette (HDCAM) ; 1/2 in.

  Copyright Claimant:
                               Fallen Productions, Inc.

  Date of Creation:            2019

  Date of Publication:
                     2019-08-21

  Nation of First Publication:
                     United Kingdom

  Authorship on Application:
                     Fallen Productions, Inc., employer for hire; Domicile:
                        United States; Citizenship: United States. Authorship:
                        entire motion picture.

  Alternative Title on Application:
                     Olympus Has Fallen 3

  Previous Registration:
                     2017, PAu 3-917-080.

  Pre-existing Material:
                     motion picture screenplay.

  Basis of Claim:              Cinematographic material including performance, production
                                  as a motion picture, editing and all audio visual
                                  elements including photography, dialogue music and
                                  special effects.

  Names:                       Roman Waugh, Ric
                               Fallen Productions, Inc.

  ================================================================================




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi                                                       1/1
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 5 of 16
7/9/2021                                                     WebVoyage Record View 1




                             The Library has opened access to some reading rooms by appointment
                              only. More. Library buildings otherwise remain closed to the public.
                                                              More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = PAu003917080
  Search Results: Displaying 1 of 1 entries




                                                       Angel Has Fallen.

                     Type of Work: Dramatic Work and Music; or Choreography
      Registration Number / Date: PAu003917080 / 2017-09-19
                 Application Title: Angel Has Fallen.
                             Title: Angel Has Fallen.
                       Description: Print material, 110 p.
              Copyright Claimant: Fallen Productions, Inc., Transfer: By assignment. Address: 318 Carson St., #
                                    208, Carson City, NV, 89701.
                  Date of Creation: 2017
  Alternative Title on Application: Olympus Has Fallen 3
       Authorship on Application: Millennium Pictures, Inc. f/k/a A&T Pictures, Inc., employer for hire; Domicile:
                                    United States. Authorship: text.
                   Copyright Note: C.O. correspondence.
                                    Basis for Registration: unpublished collection.
                               Names: Millennium Pictures, Inc.
                                      A&T Pictures, Inc.
                                      Fallen Productions, Inc.




                                             Save, Print and Email (Help Page)
                        Select Download Format Full Record              Format for Print/Save

                        Enter your email address:                                                  Email




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu003917080&Search_Code=REGS&PID=0J8QzeVtQ5I7k61NYZf_6MTQU&SEQ=20…   1/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 6 of 16
7/9/2021                                                     WebVoyage Record View 1

                                          Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu003917080&Search_Code=REGS&PID=0J8QzeVtQ5I7k61NYZf_6MTQU&SEQ=20…   2/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 7 of 16
7/9/2021                                            https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi


  Type of Work:                Dramatic Work and Music; or Choreography

  Registration Number / Date:
                     PAu003917080 / 2017-09-19

  Application Title: Angel Has Fallen.

  Title:                       Angel Has Fallen.

  Description:                 Print material, 110 p.

  Copyright Claimant:
                               Fallen Productions, Inc., Transfer: By assignment.

  Date of Creation:            2017

  Authorship on Application:
                     Millennium Pictures, Inc. f/k/a A&T Pictures, Inc.,
                        employer for hire; Domicile: United States. Authorship:
                        text.

  Alternative Title on Application:
                     Olympus Has Fallen 3

  Copyright Note:              C.O. correspondence.
                               Basis for Registration: unpublished collection.

  Names:                       Millennium Pictures, Inc.
                               A&T Pictures, Inc.
                               Fallen Productions, Inc.

  ================================================================================




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi                                                       1/1
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 8 of 16
7/9/2021                                                     WebVoyage Record View 1




                             The Library has opened access to some reading rooms by appointment
                              only. More. Library buildings otherwise remain closed to the public.
                                                              More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = PA0002235557
  Search Results: Displaying 1 of 1 entries




                                                               Ava.

                Type of Work: Motion Picture
  Registration Number / Date: PA0002235557 / 2020-04-07
             Application Title: Ava.
                         Title: Ava.
                   Description: Electronic file (eService)
         Copyright Claimant: Voltage Holdings, LLC, Transfer: By written agreement. Address: 116 N Robertson
                                Blvd, Suite 200, Los Angeles, CA, 90048, United States.
             Date of Creation: 2020
          Date of Publication: 2020-04-01
   Nation of First Publication: United States
   Authorship on Application: Eve Nevada, LLC, employer for hire; Domicile: United States. Authorship: entire
                                motion picture.
        Previous Registration: PAu003943693.
        Pre-existing Material: script/screenplay.
               Basis of Claim: all other cinematographic material, production as a motion picture.
      Rights and Permissions: Sarah Dunn, Voltage Pictures, 116 n robertson blvd, #200, #200, Los Angeles, CA,
                                90048, United States, (323) 606-7646, sarah.dunn@voltagepictures.com
                          Names: Eve Nevada, LLC
                                 Voltage Holdings, LLC




                                             Save, Print and Email (Help Page)
                        Select Download Format Full Record              Format for Print/Save

                        Enter your email address:                                                  Email

https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0002235557&Search_Code=REGS&PID=dK6091STr618nG5HRSPtyZ81J&SEQ=202… 1/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 9 of 16
7/9/2021                                                     WebVoyage Record View 1




                                          Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0002235557&Search_Code=REGS&PID=dK6091STr618nG5HRSPtyZ81J&SEQ=202… 2/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 10 of 16
7/9/2021                                               https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi


  Type of Work:                Motion Picture

  Registration Number / Date:
                     PA0002235557 / 2020-04-07

  Application Title: Ava.

  Title:                       Ava.

  Description:                 Electronic file (eService)

  Copyright Claimant:
                               Voltage Holdings, LLC, Transfer: By written agreement.

  Date of Creation:            2020

  Date of Publication:
                     2020-04-01

  Nation of First Publication:
                     United States

  Authorship on Application:
                     Eve Nevada, LLC, employer for hire; Domicile: United
                        States. Authorship: entire motion picture.

  Previous Registration:
                     PAu003943693.

  Pre-existing Material:
                     script/screenplay.

  Basis of Claim:              all other cinematographic material, production as a motion
                                  picture.

  Rights and Permissions:
                     Sarah Dunn, Voltage Pictures, 116 n robertson blvd, #200,
                        #200, Los Angeles, CA, 90048, United States, (323)
                        606-7646, sarah.dunn@voltagepictures.com

  Names:                       Eve Nevada, LLC
                               Voltage Holdings, LLC

  ================================================================================




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi                                                          1/1
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 11 of 16
7/9/2021                                                       WebVoyage Record View 1




                              The Library has opened access to some reading rooms by appointment
                               only. More. Library buildings otherwise remain closed to the public.
                                                               More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = PAu003953148
  Search Results: Displaying 1 of 1 entries




                                          Extremely Wicked, Shockingly Evil and Vile.

                Type of Work: Motion Picture
  Registration Number / Date: PAu003953148 / 2019-01-25
             Application Title: Extremely Wicked, Shockingly Evil and Vile.
                         Title: Extremely Wicked, Shockingly Evil and Vile.
                  Description: Blu-ray disc.
         Copyright Claimant: Wicked Nevada LLC. Address: 401 Ryland St STE 200A, Reno, NV, 89502.
             Date of Creation: 2018
   Authorship on Application: Wicked Nevada LLC, employer for hire; Citizenship: United States. Authorship:
                                entire motion picture.
        Previous Registration: 2018, PAu 3-905-674.
        Pre-existing Material: preexisting footage, preexisting photograph(s), preexisting music.
               Basis of Claim: all other cinematographic material, production as a motion picture,
                                revisions/additions to script, motion picture based on previously registered
                                screenplay.
                           Names: Wicked Nevada LLC




                                               Save, Print and Email (Help Page)
                         Select Download Format Full Record               Format for Print/Save

                         Enter your email address:                                                     Email




                                            Help Search History Titles Start Over

https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu003953148&Search_Code=REGS&PID=ic18GIj0Q5Is-96Ztj3RkHsIf&SEQ=2021070…   1/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 12 of 16
7/9/2021                                                       WebVoyage Record View 1

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu003953148&Search_Code=REGS&PID=ic18GIj0Q5Is-96Ztj3RkHsIf&SEQ=2021070…   2/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 13 of 16
7/9/2021                                            https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi


  Type of Work:                Motion Picture

  Registration Number / Date:
                     PAu003953148 / 2019-01-25

  Application Title: Extremely Wicked, Shockingly Evil and Vile.

  Title:                       Extremely Wicked, Shockingly Evil and Vile.

  Description:                 Blu-ray disc.

  Copyright Claimant:
                               Wicked Nevada LLC.

  Date of Creation:            2018

  Authorship on Application:
                     Wicked Nevada LLC, employer for hire; Citizenship: United
                        States. Authorship: entire motion picture.

  Previous Registration:
                     2018, PAu 3-905-674.

  Pre-existing Material:
                     preexisting footage, preexisting photograph(s), preexisting
                         music.

  Basis of Claim:              all other cinematographic material, production as a motion
                                  picture, revisions/additions to script, motion picture
                                  based on previously registered screenplay.

  Names:                       Wicked Nevada LLC

  ================================================================================




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi                                                       1/1
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 14 of 16
7/9/2021                                                    WebVoyage Record View 1




                             The Library has opened access to some reading rooms by appointment
                              only. More. Library buildings otherwise remain closed to the public.
                                                              More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = PAu003905674
  Search Results: Displaying 1 of 1 entries




                                        Extremely Wicked, Shockingly Evil, and Vile.

                Type of Work: Dramatic Work and Music; or Choreography
  Registration Number / Date: PAu003905674 / 2018-01-17
             Application Title: Extremely Wicked, Shockingly Evil, and Vile.
                         Title: Extremely Wicked, Shockingly Evil, and Vile.
                  Description: Electronic file (eService)
         Copyright Claimant: Wicked Nevada, LLC, Transfer: By written agreement. Address: 116 N. Robertson
                                Blvd., Suite 200, Los Angeles, CA, 90048, United States.
             Date of Creation: 2017
   Authorship on Application: Michael Werwie, 1981- ; Domicile: United States; Citizenship: United States.
                                Authorship: text.
        Previous Registration: 1982, TX0000954672.
        Pre-existing Material: Derivative work of "The Phantom Prince: My Life with Ted Bundy" by Elizabeth
                                Kloepfer under the pseudonym Elizabeth Kendall.
               Basis of Claim: text.
              Copyright Note: C.O. correspondence.
                          Names: Werwie, Michael, 1981-
                                 Wicked Nevada, LLC




                                             Save, Print and Email (Help Page)
                        Select Download Format Full Record             Format for Print/Save

                        Enter your email address:                                                 Email




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu003905674&Search_Code=REGS&PID=kt6Ag3MJAsHn08ZcO1RB8VyAD&SEQ=20… 1/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 15 of 16
7/9/2021                                                    WebVoyage Record View 1

                                          Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PAu003905674&Search_Code=REGS&PID=kt6Ag3MJAsHn08ZcO1RB8VyAD&SEQ=20… 2/2
           Case 1:21-cv-01261-SKC Document 18-1 Filed 07/12/21 USDC Colorado Page 16 of 16
7/9/2021                                              https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi


  Type of Work:                Dramatic Work and Music; or Choreography

  Registration Number / Date:
                     PAu003905674 / 2018-01-17

  Application Title: Extremely Wicked, Shockingly Evil, and Vile.

  Title:                       Extremely Wicked, Shockingly Evil, and Vile.

  Description:                 Electronic file (eService)

  Copyright Claimant:
                               Wicked Nevada, LLC, Transfer: By written agreement.

  Date of Creation:            2017

  Authorship on Application:
                     Michael Werwie, 1981- ; Domicile: United States;
                        Citizenship: United States. Authorship: text.

  Previous Registration:
                     1982, TX0000954672.

  Pre-existing Material:
                     Derivative work of "The Phantom Prince: My Life with Ted
                         Bundy" by Elizabeth Kloepfer under the pseudonym
                         Elizabeth Kendall.

  Basis of Claim:              text.

  Copyright Note:              C.O. correspondence.

  Names:                       Werwie, Michael, 1981-
                               Wicked Nevada, LLC

  ================================================================================




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi                                                         1/1
